SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of December 2013 BioLineRx Ltd. (Translation of Registrant’s name into English) P.O. Box 45158 19 Hartum Street Jerusalem 9777518, Israel (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes oNo þ Further to its Current Report on Form 6-K dated November 13, 2013, the Registrant announces the following results of its Extraordinary General Meeting of Shareholders which was held on December 19, 2013 at 11:00 a.m. (Israel time): In respect of Proposal 1 – The required majority of shareholders who participated in the Meeting voted in favor of the Company’s Executive Compensation Policy for directors and officers. In respect of Proposal 2 – The required majority of shareholders who participated in the meeting voted in favor of an increase in the salary of Dr. Kinneret Savitsky, the Company’s Chief Executive Officer, as described in the proxy statement provided to shareholders. In respect of Proposal 3 – The required majority of shareholders who participated in the Meeting voted in favor of authorizing the Board of Directors to approve the possible payment of bonuses in the future to Dr. Kinneret Savitsky, the Company’s Chief Executive Officer, to be paid only if the conditions set forth in the Company’s Executive Compensation Policy are met, all as described in the proxy statement provided to shareholders. In respect of Proposal 4 – The required majority of shareholders who participated in the Meeting voted in favor of the grant of options to Dr. Kinneret Savitsky, the Company’s Chief Executive Officer, as described in the proxy statement provided to shareholders. In respect of Proposal 5 – The required majority of shareholders who participated in the Meeting voted in favor of the grant of options to Dr. B.J. Bormann, a member of the Board of Directors, as described in the proxy statement provided to shareholders. Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BioLineRx Ltd. By: /s/ Philip Serlin Philip Serlin Chief Financial and Operating Officer Dated: December 19, 2013
